NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In re Guardianship of Leon Bloom, an    )
Alleged Incapacitated person.           )
___________________________________)
                                        )
GLENN GILPIN, as personal               )
representative of the Estate of Dorothy )
B. Bloom, deceased,                     )
                                        )
              Appellant,                )
                                        )
v.                                      )              Case No. 2D18-4402
                                        )
MARSHALL BLOOM, Individually, and       )
ROBERT M. ELLIOTT, as Trustee of        )
The Leon Bloom Revocable Living         )
Trust u/a/d 11/18/1998, as Restated on  )
10/22/2009,                             )
                                        )
              Appellees.                )
___________________________________)

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Allan F. Baily of Law Offices of Baily &
Baily, P.A., Sarasota, for Appellant.

James L. Essenson, Barbara J. Welch, and
Matthew J. Kelly of Law Firm of James L.
Essenson, Sarasota, for Appellee Marshall
Bloom.

No appearance for Appellee Robert M.
Elliott.
PER CURIAM.


           Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-